Case 0:18-cv-62591-JIC Document 14 Entered on FLSD Docket 11/29/2018 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 0:18-cv-62591-JIC

 DAVID B. HERNANDEZ                   and   other
 similarly-situated Individuals,

         Plaintiff(s),
 v.

 SAN GALLAN, INC. d/b/a                BRAVO
 GOURMET SANDWICH a/k/a                BRAVO
 PERUVIAN CUISINE and                  DENNIS
 QUIROZ,       and VANESA              OLIVA,
 Individually,

       Defendants.
 ____________________________________/

      ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND DEMAND FOR
                               JURY TRIAL

         Defendants SAN GALLAN, INC., DENNIS QUIROZ, and VANESA OLIVA, by and

 through undersigned counsel, hereby file their Answer and Affirmative Defenses to Plaintiff’s

 Complaint as follows:

         1.      Admitted that the Complaint alleges violations of the Fair Labor Standards Act 29

 U.S.C. §201, et sec. Admitted that the Court has jurisdiction over this matter.

         2.      Defendants are without independent knowledge of the facts alleged in this

 Paragraph, but presume them to be true.

         3.      Admitted.

         4.      Denied as alleged.

         5.      Admitted for venue purposes only. Denied for any other purpose.
Case 0:18-cv-62591-JIC Document 14 Entered on FLSD Docket 11/29/2018 Page 2 of 9




                                     GENERAL ALLEGATIONS

         6.      Admitted that Plaintiff is attempting to bring this cause of action for overtime

 compensation, liquidated damages, retaliatory damages, costs, and attorney’s fees. Denied that

 Plaintiff is entitled to any such relief.

         7.      Admitted only that Plaintiff worked for the entity Defendant as the location

 alleged in this Paragraph.

         8.      Admitted that the Plaintiff was employed by the entity Defendant as an hourly

 employee in the time period alleged. Admitted that Plaintiff did not work overtime hours during

 the last 3 weeks of his employment. All other allegations are denied.

         9.      Admitted that Plaintiff’s regular rate while working for the entity Defendant was

 $12.00/Hr. The allegation concerning Plaintiff’s overtime rate is not a factual allegation to which

 a response is necessary. The FLSA, the DOL regulations related to the FLSA, and FLSA case

 law are the best evidence of the content and intent of the FLSA.

         10.     Denied.

         11.     Denied.

         12.     Denied.

         13.     Denied.

         14.     Denied.

         15.     Denied.

         16.     Denied.

         17.     Denied.

         18.     Denied.




                                                 2
Case 0:18-cv-62591-JIC Document 14 Entered on FLSD Docket 11/29/2018 Page 3 of 9




         19.       Defendants do not have independent knowledge of what Plaintiff is or is not in

 possession of or what he is or is not “going to” do. Therefore, Defendants cannot admit or deny

 this Paragraph.

         20.       Admitted that Plaintiff is seeking to recover overtime wages through this

 Complaint. Denied that Plaintiff is entitled to recover any such wages.

         21.       Denied.

                                   COUNT I:
                 WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
               FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

         22.       Defendants restate and adopt their responses to Paragraph 1-21, above, as if fully

 stated herein.

         23.       Denied that Plaintiff is entitled to the relief sought in this lawsuit. Further, denied

 that there are other individuals, similarly situated to Plaintiff, who have shown any interest in

 joining Plaintiff’s lawsuit.

         24.       Admitted.

         25.       Admitted that, during Plaintiff’s employment, the entity Defendant was an

 enterprise engaged in interstate commerce. All other allegations are denied. Further, denied that

 Plaintiff, as a cook, had FLSA coverage under the “individual coverage” theory.

         26.       Admitted that the entity Defendant employed Plaintiff between May 14, 2018 and

 October 12, 2018 as an hourly cook. Admitted that Plaintiff did not work any overtime in the last

 three weeks of his employment. All other allegations are denied.

         27.       Admitted that Plaintiff’s regular rate while working for the entity Defendant was

 $12.00/Hr. The allegation concerning Plaintiff’s overtime rate is not a factual allegation to which




                                                     3
Case 0:18-cv-62591-JIC Document 14 Entered on FLSD Docket 11/29/2018 Page 4 of 9




 a response is necessary. The FLSA, the DOL regulations related to the FLSA, and FLSA case

 law are the best evidence of the content and intent of the FLSA.

        28.     Denied.

        29.     Denied.

        30.     Denied.

        31.     Denied.

        32.     Denied.

        33.     Denied.

        34.     Denied.

        35.     Admitted that the entity Defendant has records pertaining to Plaintiff time and

 pay. All other allegations are denied.

        36.     Denied.

        37.     Denied.

        38.     Denied.

        39.     Denied.

        40.     Denied.

        41.     Denied as alleged.

        42.     Denied.

        43.     Defendants are without knowledge as to the truthfulness or accuracy of the

 allegations contained in this Paragraph. Therefore, denied.




                                                 4
Case 0:18-cv-62591-JIC Document 14 Entered on FLSD Docket 11/29/2018 Page 5 of 9




                              COUNT II:
        FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215(a)(3)
            RETALIATORY DISCHARGE; AGAINST ALL DEFENDANTS

        44.       Defendants restate and adopt their responses to Paragraph 1-21, above, as if fully

 stated herein.

        45.       Admitted.

        46.       Admitted that, during Plaintiff’s employment, the entity Defendant was an

 enterprise engaged in interstate commerce. All other allegations are denied. Further, denied that

 Plaintiff, as a cook, had FLSA coverage under the “individual coverage” theory.

        47.       Admitted.

        48.       This Paragraph does not contain a factual allegation to which a response is

 necessary, the referenced statute is the best evidence of its content.

        49.       This Paragraph does not contain a factual allegation to which a response is

 necessary, the referenced statute is the best evidence of its content.

        50.       Admitted that the entity Defendant employed Plaintiff between May 14, 2018 and

 October 12, 2018 as an hourly cook. Admitted that Plaintiff did not work any overtime in the last

 three weeks of his employment. All other allegations are denied.

        51.       Admitted that Plaintiff’s regular rate while working for the entity Defendant was

 $12.00/Hr. The allegation concerning Plaintiff’s overtime rate is not a factual allegation to which

 a response is necessary. The FLSA, the DOL regulations related to the FLSA, and FLSA case

 law are the best evidence of the content and intent of the FLSA.

        52.       Denied.

        53.       Denied.

        54.       Denied.



                                                   5
Case 0:18-cv-62591-JIC Document 14 Entered on FLSD Docket 11/29/2018 Page 6 of 9




        55.       Denied.

        56.       Denied.

        57.       Denied.

        58.       Admitted that a Complaint about unpaid overtime would, in theory, constitute a

 protected activity under the FLSA. Denied that Plaintiff has ever complained about not being

 paid overtime.

        59.       Denied.

        60.       Denied.

        61.       Denied.

        62.       Denied that Plaintiff engaged in a protected activity or that he was retaliated

 against. Therefore, denied.

        63.       Denied as alleged.

        64.       Denied.

        65.       Denied.

        66.       Denied.

        67.       Defendants are without knowledge as to the truthfulness or accuracy of the

 allegations contained in this Paragraph. Therefore, denied.

                                   AFFIRMATIVE DEFENSES

                                       First Affirmative Defense

        Plaintiff fails to state a claim for liquidated damages because the allegations do not rise to

 the requisite standard required for liquidated damages under the FLSA. Defendants’ actions were

 in good faith and they had reasonable grounds for believing that they were in compliance with

 the FLSA.



                                                  6
Case 0:18-cv-62591-JIC Document 14 Entered on FLSD Docket 11/29/2018 Page 7 of 9




                                      Second Affirmative Defense

           Plaintiff’s claims are barred to the extent that he did not work more than forty (40) hours

 in any workweek – Plaintiff has brought this action for unpaid overtime wages, not unpaid

 regular wages.

                                      Third Affirmative Defense

           Plaintiff has not met all of the requirements to bring a collective action under the FLSA;

 he has not shown that there are other similarly situated individuals who are interested in

 participating in this lawsuit.

                                      Fourth Affirmative Defense

           Plaintiff’s claims are barred by the provisions of Section 4 of the Portal-to-Portal Act, 29

 U.S.C. §254, as to all hours during which he engaged in certain activities that were preliminary

 or postliminary to his principal activities.

                                       Fifth Affirmative Defense

           Plaintiff is not entitled to overtime for hours not actually worked, such as bona-fide lunch

 breaks.

                                       Sixth Affirmative Defense

           To the extent the entity Defendant is found not to be liable, DENNIS QUIROZ and

 VANESA OLIVA are also not liable for any violations of the FLSA because any claim against

 them would only be a derivative of the claim against the entity Defendants. See, e.g., Casseus v.

 First Eagle, LLC, 2008 U.S. Dist. LEXIS 32249 (S.D. Fla. April 16, 2008).

                                     Seventh Affirmative Defense

           Plaintiff’s damages (if any) are barred to the extent they are de minimis.




                                                    7
Case 0:18-cv-62591-JIC Document 14 Entered on FLSD Docket 11/29/2018 Page 8 of 9




                                      Eighth Affirmative Defense

           With respect to the retaliatory discharge claim, Plaintiff’s employment ended for a

 legitimate, non-discriminatory and non-retaliatory reason.

                                       Ninth Affirmative Defense

           With respect to the retaliatory discharge claim, Plaintiff has failed to mitigate his

 damages through seeking employment to set-off in whole or in part the damages complained of

 herein.

                                       Tenth Affirmative Defense

           With respect to damages for retaliatory discharge claim, Defendant is entitled to setoff for

 all remuneration received by Plaintiff since her employment with the entity defendant ceased.

           Defendants reserve the right to allege any further affirmative defenses as discovery

 proceeds.

           WHEREFORE, Defendants, having fully answered the Complaint and having raised legal

 defenses thereto, request judgment in their favor in its entirety and that the Defendants be

 awarded costs, including reasonable attorneys’ fees pursuant to 28 U.S.C. §1927, to the extent

 applicable.

                                            JURY DEMAND

           Defendants hereby request trial by jury on all issues so triable.




                                                     8
Case 0:18-cv-62591-JIC Document 14 Entered on FLSD Docket 11/29/2018 Page 9 of 9




        Respectfully submitted, this 29th day of November, 2018.

                                                  Adi Amit, P.A.
                                                  Counsel for Defendants
                                                  101 Centre
                                                  101 NE Third Avenue, Suite 300
                                                  Fort Lauderdale, Florida 33301
                                                  Phone: (954) 533-5922
                                                  E-mail: Adi@DefenderOfBusiness.com

                                                  By: s/Adi Amit
                                                     Adi Amit, Esquire
                                                     Florida Bar No. 35257




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 29, 2018, I electronically filed the foregoing
 document with the clerk of the court using CM/ECF. I also certify that the foregoing document
 is being served this day to all persons on the attached Service List in the manner specified, either
 via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
 authorized manner for those counsel or parties who are not authorized to receive electronically
 Notices of Electronic Filing.

                                                      /s/ Adi Amit
                                                      Adi Amit

                                          SERVICE LIST

                           David B. Hernandez v. San Gallan, Inc., et al
                              S.D. Fla. Case No.: 0:18-cv-62591-JIC

 Zandro E. Palma, Esquire                                     Adi Amit, Esquire
 Zandro E. Palma, P.A.                                        Adi Amit, P.A.
 9100 S. Dadeland Blvd.                                       101 Centre
 Suite 1500                                                   101 N.E. Third Avenue
 Miami, FL 33156                                              Suite 300
 zep@thepalmalawgroup.com                                     Ft. Lauderdale, Florida 33301
 Counsel for Plaintiff                                        Adi@DefenderOfBusiness.com
                                                              Counsel for Defendants




                                                  9
